FILED
                            NOT FOR PUBLICATION
                                                                               DEC 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YAQUELIN PATRICIA CATALAN-                       Nos. 19-72896
MATTA,                                                20-70188

              Petitioner,                        Agency No. A200-771-449

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 20, 2020
                                Phoenix, Arizona

Before: BYBEE, MURGUIA, and BADE, Circuit Judges.

      Petitioner Yaquelin Catalan-Matta de Ruiz (Catalan) petitions for review of

a negative reasonable fear determination under 8 C.F.R. § 1208.31(g) and a denial

of a motion to reopen that determination sua sponte. We have jurisdiction to

review a reinstatement order under 8 U.S.C. § 1252(a)(1), and we review “due



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
process claims and questions of law raised in immigration proceedings de novo.”

Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1136 (9th Cir. 2008)

(citation omitted). We review factual findings underlying the reasonable fear

determination for substantial evidence, meaning the immigration judge’s (IJ)

conclusion must be upheld “unless, based on the evidence, ‘any reasonable

adjudicator would be compelled to conclude to the contrary.’” Andrade-Garcia v.

Lynch, 828 F.3d 829, 833 (9th Cir. 2016) (quoting Ai Jun Zhi v. Holder, 751 F.3d

1088, 1091 (9th Cir. 2014)). We grant the petition in No. 19-72896 and remand

for further fact-finding on an open record.

      1.     Substantial evidence does not support the IJ’s determination that

Catalan failed to establish a reasonable possibility of persecution in Guatemala on

account of a protected ground. The record here compels the conclusion that

Catalan was targeted because of her pursuit of the investigations into her

daughters’ murders by drug traffickers. Thus, Catalan has established a nexus to at

least her proposed social group of “witnesses testifying against or otherwise

opposing gang members.” See Madrigal v. Holder, 716 F.3d 499, 506 (9th Cir.

2013) (“[I]f a retributory motive exists alongside a protected motive, an applicant

need show only that a protected ground is ‘one central reason’ for [her]

persecution.”); see also Ayala v. Sessions, 855 F.3d 1012, 1015 (9th Cir. 2017)


                                          2
(stating that where petitioner “seeks only withholding of removal and not asylum,

she need establish only that a protected characteristic was ‘a reason’ motivating”

the persecution (citation omitted)). Catalan’s role as a protected witness in an

ongoing investigation may be a protected ground under Henriquez-Rivas v. Holder,

707 F.3d 1081, 1086, 1092–93 (9th Cir. 2013) (en banc), which held that

Salvadoran witnesses testifying against gang members in open court could

constitute a particular social group under the Immigration and Nationality Act, 8

U.S.C. §§ 1101–1537. We remand to the agency for further consideration of the

cognizability of Catalan’s proposed social groups. See Gonzales v. Thomas, 547

U.S. 183, 186–87 (2006) (per curiam) (“[T]he proper course, except in rare

circumstances, is to remand to the agency for additional investigation or

explanation.” (citation omitted)).

      2.     Substantial evidence also does not support the IJ’s determination that

Catalan failed to demonstrate a reasonable possibility of torture either by or with

the consent or acquiescence of the government if returned to Guatemala. We

exercise our discretion to reach this issue despite the lack of development in

Catalan’s opening brief because the government addressed the torture claim in its

brief and therefore is not prejudiced. See Ndom v. Ashcroft, 384 F.3d 743, 751 (9th




                                          3
Cir. 2004). The asylum officer found Catalan’s testimony credible, and the IJ did

not disturb this finding.

       Here, Catalan’s testimony compels a finding of governmental acquiescence.

See Madrigal, 716 F.3d at 509 (“[A]n applicant for [Convention Against Torture

(CAT)] relief need not show that the entire foreign government would consent to

or acquiesce in his torture. He need show only that ‘a public official’ would so

acquiesce.” (quoting 8 C.F.R. § 208.18(a)(1))); id. at 510 (“If public officials at the

state and local level . . . would acquiesce in any torture [petitioner] is likely to

suffer, this satisfies CAT’s requirement that a public official acquiesce in the

torture . . . .”); see also Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1080 (9th

Cir. 2015) (“It is enough for her to show that she was subject to torture at the hands

of local officials.”). It is unclear whether the asylum officer or the IJ determined

whether the past acts Catalan testified that she experienced or the future harms she

fears constitute torture. Therefore, we remand for further consideration. See

Gonzales, 547 U.S. at 186–87.

                                          ***




                                            4
      In light of the foregoing, we grant the petition for review in No. 19-72896

and remand to the agency for further proceedings consistent with this disposition.1

See Martinez v. Sessions, 873 F.3d 655, 660 (9th Cir. 2017). We dismiss the

petition for review in No. 20-70188 as moot. Catalan’s motion for a stay of

removal in No. 19-72896 (Docket Entry No. 2) and her supplemental motion

(Docket Entry No. 10) are both denied as moot. We further deny Catalan’s motion

for judicial notice (Docket Entry No. 35) as moot because our review of that

motion was unnecessary for resolution of this appeal.

PETITION FOR REVIEW IN NO. 19-72896 GRANTED; REMANDED.

PETITION FOR REVIEW IN NO. 20-70188 DISMISSED AS MOOT.




      1
        Because we remand to the agency for further proceedings, we decline to
address Catalan’s due process challenges. However, we do note that the IJ in his
discretion “may allow [Catalan] to submit evidence to support [] her claim” upon
remand. See Bartolome v. Sessions, 904 F.3d 803, 813 (9th Cir. 2018) (citing 8
C.F.R. § 1003.42(c)); Immigration Court Practice Manual, ch. 7.4(e)(iv)(E).
                                         5